Name: COMMISSION REGULATION (EC) No 2208/97 of 6 November 1997 repealing Regulation (EC) No 1851/97 fixing export taxes on cereal products
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  taxation
 Date Published: nan

 7. 11 . 97 EN Official Journal of the European Communities L 304/7 COMMISSION REGULATION (EC) No 2208/97 of 6 November 1997 repealing Regulation (EC) No 1851/97 fixing export taxes on cereal products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 16 thereof, Whereas Commission Regulation (EC) No 1851 /97 (3) fixes an export tax on durum wheat, flour of durum wheat and groats and meal of durum wheat; Whereas the market conditions which led to the intro ­ duction of the export tax on these products no longer apply, whereas the taxes on those products should be abolished; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals , HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1851 /97 is hereby repealed . Article 2 This Regulation shall enter into force on 7 November 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 6 November 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ L 181 , 1 . 7. 1992, p . 21 . (2) OJ L 126, 24. 5. 1996, p . 37. 0 OJ L 264, 26. 9 . 1997, p. 15 .